FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/2/2015                          g: XA7v<£ !l COACaseNo. 12-13-00363-CR
Blaylock, Cody Lamont        Tr. Ct. No. 114-1070-10                   PD-0394-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Wednesday, June 17, 2015.              NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                  NOTE:    Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *